Citation Nr: 1740375	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-35 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a total disability evaluation based on individual unemployability (TDIU).

2. Entitlement to special monthly compensation (SMC).

(The issues of entitlement to service connection for hypertension and for a claimed heart condition are addressed in a separate document)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1983.

This case comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's request for a disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).  The AOJ also denied a TDIU rating.  The Veteran timely appealed both rulings to the Board.  While his appeal was pending, the Veteran's attorney sent the Board a letter, dated March 2016, raising the issue of the Veteran's potential eligibility to receive special monthly compensation (SMC).  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case previously came to the Board in August 2016.  At that time, the Board granted a total 100 percent disability rating for service-connected PTSD, effective September 28, 2010.  Because the Veteran's claim for an increased rating for PTSD was fully granted, that issue is no longer part of this appeal.  The Board remanded the issues of TDIU and SMC.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran raised the issue of TDIU during his appeal of the denial of his claim for an increased rating for PTSD, which originates from a claim which VA received on September 28, 2010.  

2. The Veteran has been assigned a total 100 percent schedular disability rating for service-connected PTSD, effective September 28, 2010.  


CONCLUSION OF LAW

The Veteran's claim for a total disability rating based on individual unemployability (TDIU) is moot.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be considered.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  When, as in this case, the facts are undisputed and it is clear that the appellant is not eligible for the claimed benefit as a matter of law, no assistance is required.  38 U.S.C.A. § 5103A(a)(2) (West 2014); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).



	(CONTINUED ON NEXT PAGE)

II.	TDIU

In its August 2016 decision and remand, the Board granted a total 100 percent rating for PTSD.  The TDIU and SMC claims were remanded on the grounds that the Veteran might potentially be eligible for those benefits depending on the outcome of pending service connection claims for hypertension and for a claimed heart condition, which have been remanded in a separate document.  Citing Bradley v. Peake, 22 Vet. App. 280 (2008), the Board reasoned that "the Veteran could be afforded SMC at the housebound rate if, in addition to his PTSD, he has additional disabilities with a rating of 60 percent or more. Accordingly, his claims for TDIU for disabilities other than PTSD and SMC are inextricably intertwined with his pending claims for service connection for hypertension and a heart disability."  

Under 38 U.S.C.A. § 1114(s) (West 2014), a claimant may be entitled to receive SMC at the "housebound rate" if Veteran has at least one disability rated at 100 percent disabling and another disability or disabilities rated at least a combined 60 percent.  Bradley held that a TDIU award can meet the requirement for a single disability rated at 100 percent, but only if the claimant is unable to work based on one single disability.  See Bradley, 22 Vet. App. at 293-94.  

Although the issue of the TDIU was remanded in August 2016, on further review of the record and the applicable law, the Board finds that to do so was unnecessary.  Based on his total 100 percent schedular PTSD rating, the Veteran already meets the first requirement to receive SMC under 38 U.S.C.A. § 1114(s).  Moreover, the Veteran raised the issue of TDIU during his appeal of the denial of an increased rating for PTSD.  Thus, even if a TDIU award were granted, the effective date of that award could be no earlier than September 28, 2010 - the current effective date assigned for his 100 percent PTSD rating.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994). Because the Board has found a veteran to be totally disabled as a result of psychiatric disabilities under the rating schedule, there is no need, and no authority, to otherwise rate the Veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Thus, the Veteran's request for a TDIU rating is now moot.

In Aronson v. Brown, 7 Vet.App. 153, 155 (1994), the Court applied the jurisdictional restrictions of the case or controversy requirement of Article III of the Constitution of the United States to claims for Veteran's benefits.  Relying on Aronson, the Court in Herlehy determined that the appropriate disposition to a moot claim for TDIU is to dismiss the appeal.  Herlehy, 15 Vet. App. at 35. For the same reason, the Board will dismiss the Veteran's TDIU claim.  The Board recognizes that the dismissal of the Veteran's TDIU claim is inconsistent with language in its earlier remand of that claim and has considered the possibility of vacating the erroneous language in the August 2016 remand.  However, the Board's authority to vacate is limited to an "appellate decision" under 38 C.F.R. § 20.904 (2016).  


ORDER

The claim for entitlement to a total disability rating based on unemployability (TDIU) is dismissed.


REMAND

Unlike the TDIU claim, the Veteran's SMC claim is not moot.  The SMC claim is, however, inextricably intertwined with the pending claims for service connection for a heart condition and hypertension because, if those claims are resolved in his favor, they could potentially affect whether the Veteran is eligible to receive SMC.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should conduct any development that may be indicated with respect to the issue of entitlement to SMC as a consequence of the outcome of the Veteran's pending claims for service connection for hypertension and for a heart disability.

2. After the pending claims for service connection for hypertension and for a heart disability have been resolved, the AOJ should review the record and consider the Veteran's eligibility for SMC.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


